Citation Nr: 1203495	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-47 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tension headaches as secondary to service-connected muscle strain of the thoracic spine, with degenerative disc disease.

3.  Entitlement to service connection for spinal nerve damage to include right upper extremity numbness and tingling, as secondary to service-connected muscle strain of the thoracic spine, with degenerative disc disease.

4.  Entitlement to service connection for spinal nerve damage to include left upper extremity numbness and tingling, as secondary to service-connected muscle strain of the thoracic spine, with degenerative disc disease.

5.  Entitlement to service connection for spinal nerve damage to include right lower extremity numbness and tingling, as secondary to service-connected muscle strain of the thoracic spine, with degenerative disc disease.

6.  Entitlement to service connection for spinal nerve damage to include left lower extremity numbness and tingling, as secondary to service-connected muscle strain of the thoracic spine, with degenerative disc disease.

7.  Entitlement to service connection for residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.  He subsequently had service as a member of the Utah Army National Guard, including a period of active duty for training during 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2011 the Veteran submitted additional medical evidence in support of his PTSD claim along with a waiver of RO review of the newly submitted evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for tension headaches, spinal nerve damage with numbness to each of the upper and lower extremities, and residuals of a left knee injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since April 16, 2010, the symptoms of the Veteran's psychiatric disability have often resulted in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of records of pertinent medical treatment and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records.  The Veteran has been afforded a VA psychiatric examination.  He has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  He provided testimony at a hearing regarding his PTSD claim in November 2011, and he has submitted several VA medical opinions in support of his claim.  With regard to the Veteran's PTSD claim, there is no indication that there is any additional obtainable relevant evidence to be obtained by either VA or the Veteran. 

By rating action in December 2010, the RO granted service connection and assigned a 30 percent rating for PTSD, effective in April 2010.  A June 2011 rating decision assigned the Veteran a 50 percent rating for his PTSD, also effective since April 2010.  The Veteran maintains that he is entitled to an initial rating in excess of 50 percent.  As explained below, the Board finds that a 100 percent initial rating for PTSD is warranted. 

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings. 

Disability due to PTSD has been rated as 50 percent under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Paraphrasing from the DSM-IV, GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. 

A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning. 

A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe ritual obsessions, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF scores from 31 to 40 represents impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994). 

On VA psychiatric examination in December 2010, the Veteran reported severe depression.  The examiner noted anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  The examiner also noted that the Veteran had intermittent periods of inability to perform occupational tasks, but was generally satisfactorily functioning.  The Veteran's GAF of was noted to be 62. 

In a January 2011 letter the Veteran's VA treating psychiatrist reported that the Veteran experienced nightmares, flashbacks, high levels of depression, memory disturbance, and intrusive thoughts.  The VA psychiatrist reported that the Veteran has grossly inappropriate behavior due to the chronic and severe nature of his symptoms.  He opined that the Veteran is totally and permanently disabled due to the chronicity and severity of his PTSD symptoms.

In a June 2011 letter the VA psychiatrist stated that the Veteran is severely impaired due to the chronicity and severity of his PTSD symptoms.  He noted that the Veteran experienced isolation, depressed mood, intense panic, marked impairment in memory, and disturbance of motivation.  He noted that the Veteran's GAF had not been higher than 40 in the prior two years.

In an August 2011 letter the Veteran's VA treating psychiatrist again opined that the Veteran was totally and permanently disabled due to his PTSD.  He noted that the Veteran had marked difficulty with impulse control as well as neglect of personal hygiene and appearance.  The VA psychiatrist stated that a GAF score (of 51) in the Veteran's outpatient treatment records had been copied in error and that the Veteran's score had been 40 ever since he had worked with the Veteran.

In August 2011 the Veteran's psychiatrist provided a second opinion from another psychiatrist regarding the Veteran.  The second opinion states that despite aggressive mental health treatment with medications, the Veteran continued to have severe nightmares, hypervigilance and depressed mood which caused significant disruption of the Veteran's social well being.  The examiner opined that even with full medication compliance the Veteran continues to have severe PTSD symptoms which hinder his ability to function socially and likely occupationally.  

At his November 2011 hearing the Veteran reported that he was isolative in his home and only left home when necessary.  The Veteran indicated that he had not worked since 1978 and reported that he had had trouble dealing with people at work, which he attributed to his PTSD.

The Board recognizes that VA medical records from April 2010 have shown varying symptom levels of psychiatric disability.  With resolution of doubt in the Veteran's favor, the Board finds that overall the Veteran's PTSD results in severe psychiatric disability that more frequently results in total social and occupational impairment.  As noted above, the Veteran's treating VA psychiatrist has opined that the Veteran is permanently and totally disabled due to his PTSD.  The Veteran has been assigned a GAF of 40 (which is indicative of an inability to work) due to his PTSD.  In June 2011 the VA treating physician stated that the Veteran had had a GAF of 40 for two years, which indicates that the Veteran has been unemployable since prior to the award of service connection in April 2010.  Accordingly, the Board finds that the criteria for an initial rating of 100 percent for PTSD have been met since the grant of service connection.  See Fenderson. 


ORDER

A 100 percent initial rating for PTSD is granted subject to the law and regulation governing the award of monetary benefits.


REMAND

Other than the Veteran's May 1956 discharge examination report, the Veteran's service treatment records are unavailable.  RO memoranda dated in September 2009 and in January 2011 detail the attempts made by the RO to obtain the Veteran's service treatment records and details the conclusions by the RO that such records are unavailable.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran claims that he has tension headaches and that he has spinal nerve damage, to include numbness and tingling, of each of his four extremities, all secondary to his service-connected muscle strain and degenerative disc disease of the thoracic spine.  The Veteran was provided a VA examination in March 2011 in which the examiner opined that the Veteran's claimed headache and extremity disabilities are not caused by or related to the Veteran's service-connected muscle strain of the thoracic spine with reported degenerative disc disease.  Unfortunately the examiner made no comment as to whether the Veteran's service-connected disability aggravates any of the Veteran's claimed disabilities.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Accordingly, the VA examiner's opinion is inadequate for adjudicating the Veteran's claims and a new medical opinion must be obtained.

With regard to the Veteran's left knee disability, the record confirms that the Veteran was a paratrooper in service.  Private medical records indicate that the Veteran underwent left knee surgery in October 1982.  A May 2000 private treatment record notes that the Veteran reported injuring his back and left knee during a parachute jump in 1967.  In April 2010 the Veteran asserted that he has had a left knee problem ever since a parachute jump in service.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Accordingly the Veteran should be provided a VA knee examination and an opinion should be obtained.

The Veteran's updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records dated from July 2011 to present. 

2.  After obtaining the necessary authorization from the Veteran, request copies of the Veteran's treatment records from any private medical providers who have provided treatment for the Veteran's left knee, headache, and claimed tingling/numbness disability of the upper and lower extremities.  

3.  When the above actions have been accomplished, afford the Veteran an examination of the left knee.  The claims file should be made available to and reviewed by the examiner.  The examiner is requested provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any of the Veteran left knee disabilities are related to service.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion. 

4.  Afford the Veteran the appropriate examination regarding his claimed headache and tingling/numbness of the extremities disabilities.  The claims file should be made available to and be reviewed by the examiner, including an October 2004 VA outpatient record that notes bilateral shooting lower extremity pain.  The examiner should describe the nature and etiology of the headache and upper/lower extremity disabilities present.  The examiner should provide an opinion as to whether the Veteran's headache and any upper/lower extremity disabilities found are aggravated by the Veteran's service-connected muscle strain, thoracic spine with degenerative disc disease.

5.  Upon completion of the above requested development, reconsider the Veteran's claims. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


